      Case 2:11-cr-00398 Document 72 Filed on 08/19/20 in TXSD Page 1 of 5
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                              August 21, 2020
                            SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                      §
 Plaintiff,                                    §
                                               §
       v.                                      §           CRIMINAL NO. 2:11-398-2
                                               §
MIKE AGUILAR,                                  §
 Defendant.                                    §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Mike Aguilar’s letter motion for compassionate

release. D.E. 71.

I. BACKGROUND

       In 2011, Defendant pled guilty to conspiracy to possess with intent to distribute one

kilogram of cocaine and was sentenced to 72 months in prison, to be followed by 4 years’

supervised release. His sentence was reduced to 60 months in 2015 under Amendment 782 to the

U.S. Sentencing Guidelines.

       In April 2016, the Court revoked Defendant’s probation and sentenced him to 3 months’

imprisonment after he admitted to a law violation (possession and use of a controlled substance)

and failure to abide by the substance abuse treatment program’s rules and regulations. Defendant

had 45 months’ supervision remaining upon his release from prison.

       In September 2018, his probation officer filed a Petition for Warrant or Summons for

Offender Under Supervision alleging that Defendant had tested positive for cocaine and opiates

in April 2018 and for cocaine in June 2018. The Court issued a warrant for Defendant’s arrest,

but it was not executed until June 2020. A hearing was held on August 3, 2020, during which

Defendant admitted to possession and use of controlled substances. He was sentenced to 3




                                               1
      Case 2:11-cr-00398 Document 72 Filed on 08/19/20 in TXSD Page 2 of 5




months’ imprisonment and is currently in custody at the Coastal Bend Detention Center in

Robstown, Texas.

        On August 11, 2020, Defendant mailed his current letter motion asking for a reduction in

his sentence to time served because he fears contracting COVID-19 while in custody.

II. LEGAL STANDARD

       Defendant cites no authority for his motion; however, 18 U.S.C. § 3582(c)(1)(A)

authorizes a court to reduce a defendant’s sentence under limited circumstances:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
              (A) the court, upon motion of the Director of the Bureau of Prisons, or
              upon motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons to bring a
              motion on the defendant’s behalf or the lapse of 30 days from the receipt
              of such a request by the warden of the defendant’s facility, whichever is
              earlier, may reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that does not
              exceed the unserved portion of the original term of imprisonment), after
              considering the factors set forth in section 3553(a) to the extent that they
              are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction . .
                   . and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—
                  (I) suffering from a serious physical or medical condition,



                                                 2
      Case 2:11-cr-00398 Document 72 Filed on 08/19/20 in TXSD Page 3 of 5




                 (II) suffering from a serious functional or cognitive impairment, or
                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,

                 that substantially diminishes the ability of the defendant to provide self-
                 care within the environment of a correctional facility and from which he
                 or she is not expected to recover.

       (B) Age of the Defendant. –
            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –
            (i) The death or incapacitation of the caregiver of the defendant’s minor
            child or minor children.

             (ii) The incapacitation of the defendant’s spouse or registered partner when
             the defendant would be the only available caregiver for the spouse or
             registered partner.

       (D) Other Reasons. –
           As determined by the Director of the Bureau of Prisons, there exists in the
           defendant’s case an extraordinary or compelling reason other than, or in
           combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).


                                                 3
      Case 2:11-cr-00398 Document 72 Filed on 08/19/20 in TXSD Page 4 of 5




         The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 48 years old. He seeks early release because he fears contracting COVID-19

while in custody, but he does not identify any underlying medical condition that would make him




                                                  4
       Case 2:11-cr-00398 Document 72 Filed on 08/19/20 in TXSD Page 5 of 5




particularly vulnerable to severe illness or death should he contract COVID-19.1 “The Court

cannot release every prisoner at risk of contracting COVID-19 because the Court would then be

obligated to release every prisoner.” Koons, 2020 WL 1940570 at *4. “General concerns about

the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”

Id. at *5. Without more, Defendant cannot meet his burden of showing that extraordinary or

compelling reasons warrant his release.

IV. CONCLUSION

        For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E. 71)

is DENIED.

        It is so ORDERED this 19th day of August, 2020.




                                                    ____________________________________
                                                               JOHN D. RAINEY
                                                         SENIOR U.S. DISTRICT JUDGE




         1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-
19. People with Certain Medical Conditions, CDC (July 17, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions
are at increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious heart conditions, such
as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2 diabetes mellitus.
People with the following conditions might be at an increased risk for severe illness from COVID-19: Asthma
(moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from
blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary fibrosis;
Smoking; Thalassemia; and Type 1 diabetes mellitus.



                                                        5
